

	

		II

		109th CONGRESS

		2d Session

		S. 2392

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2006

			Mrs. Boxer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To promote the empowerment of women in

		  Afghanistan.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Afghan Women Empowerment Act of

			 2006.

		2.FindingsCongress makes the following

			 findings:

			(1)Under the

			 oppressive rule of the Taliban, the women of Afghanistan were denied the most

			 basic human rights, including the rights to work, to an education, to health

			 care, and to move freely.

			(2)Women who

			 attempted to assert their rights under the Taliban regime were subjected to

			 beatings and imprisonments, and many suffer from the long-term consequences of

			 such oppression.

			(3)Women in

			 Afghanistan have one of the highest mortality rates in the world, with an

			 estimated 16,000 maternal deaths annually.

			(4)Despite efforts

			 by the United States Government and the international community to improve the

			 lives of women and girls in Afghanistan, many women and girls continue to lack

			 access to basic services, including health care and education. Approximately 80

			 percent of Afghan women are illiterate.

			(5)Today, women and

			 girls in Afghanistan still face oppression resulting from violence and

			 intimidation by Taliban and other militia groups. In recent months, there has

			 been a significant increase in the number of attacks against girls’ schools in

			 an attempt to prevent women and girls from regaining their rights and

			 freedoms.

			(6)The strengthening

			 of institutions and nongovernmental organizations that are led by women in

			 Afghanistan is essential to building civil society and holding the Government

			 of Afghanistan accountable for protecting women’s rights and human

			 rights.

			3.Sense of

			 Congress on women's rights in afghanistanIt is the sense of Congress that—

			(1)the protection of

			 the rights of women and girls in Afghanistan and their full participation in

			 the reestablishment of democracy are essential to the reconstruction of a

			 stable and democratic Afghanistan, and to achieve such a reconstruction, the

			 United States Government must commit resources to advance the rights of women

			 throughout Afghanistan;

			(2)the United States

			 Government should provide strong support for the Afghan Ministry of Women’s

			 Affairs and the Afghan Independent Human Rights Commission, both of which were

			 created by the Agreement on Provisional Agreements in Afghanistan Pending the

			 Establishment of Permanent Governing Institutions, done in Bonn December 5,

			 2001 (commonly known as the Bonn Agreement) to remedy past

			 violations of women’s rights and human rights and to establish institutions and

			 programs to ensure policies that advance such rights;

			(3)the United States

			 Government should make it a priority to provide assistance to Afghan-led

			 nongovernmental organizations, particularly Afghan women-led nonprofit

			 organizations; and

			(4)grants and

			 assistance to Afghanistan shall be conditioned upon the Government of

			 Afghanistan adhering to international standards for women’s rights and human

			 rights.

			4.Assistance to

			 women and girlsSection

			 103(a)(7) of the Afghan Freedom Support Act of 2002 (22 U.S.C. 7513(a)(7)) is

			 amended—

			(1)in subparagraph (A), by striking clauses

			 (i) through (xii) and inserting the following:

				

					(i)to provide

				equipment, medical supplies, and other assistance to health care facilities for

				the purpose of reducing maternal and infant mortality and morbidity;

					(ii)to establish and

				expand programs to provide services to women and girls suffering from

				posttraumatic stress disorder, depression, and mental illness;

					(iii)to protect and

				provide services to vulnerable populations, including widows, orphans, and

				women head of households;

					(iv)to establish

				primary and secondary schools for girls that include mathematics, science, and

				languages in their primary curriculum;

					(v)to expand

				technical and vocational training programs to enable women to support

				themselves and their families;

					(vi)to maintain and

				expand adult literacy programs, including economic literacy programs that

				promote the well-being of women and their families;

					(vii)to provide

				special educational opportunities for girls whose schooling was ended by the

				Taliban and who now face obstacles to participating in the normal education

				system, such as girls who are now married and girls who are older than the

				normal age for their classes;

					(viii)to disseminate

				information throughout Afghanistan on the rights of women and on international

				standards for human rights;

					(ix)to provide

				information and assistance to enable women to exercise property, inheritance,

				and voting rights, and to ensure equal access to the judicial system;

					(x)to monitor and

				investigate violations of women’s rights and to provide legal assistance to

				women who have suffered violations of their rights;

					(xi)to increase

				political and civil participation of women in all levels of society, including

				the criminal justice system;

					(xii)to provide

				information and training related to women’s rights and human rights to

				military, police, and legal personnel; and

					(xiii)to provide

				assistance to the Ministry of Women’s Affairs and the Independent Human Rights

				Commission for programs to advance the status of

				women.

					;

				and

			(2)by restating

			 subparagraph (B) to read as follows:

				

					(B)Availability of

				fundsFor each of the fiscal years 2007 through 2009—

						(i)$5,000,000 is

				authorized to be appropriated to the President to be made available to the

				Afghan Ministry of Women’s Affairs for the administration and conduct of its

				programs;

						(ii)$10,000,000 is

				authorized to be appropriated to the President to be made available to the

				Afghan Independent Human Rights Commission for the administration and conduct

				of its programs; and

						(iii)$30,000,000 is

				authorized to be appropriated to the President for grants to Afghan women-led

				nonprofit organizations to support activities including the construction,

				establishment, and operation of schools for married girls and girls’

				orphanages, vocational training for women and girls, health care clinics for

				women and children, programs to strengthen Afghan women-led organizations and

				women’s leadership, and to provide monthly financial assistance to widows,

				orphans, and women head of

				households.

						.

			5.Sense of

			 Congress on assistanceIt is

			 the sense of Congress that, in providing assistance under section 103(a)(7) of

			 the Afghan Freedom Support Act (22 U.S.C. 7513(a)(7)), as amended by section 4,

			 the President should—

			(1)condition the

			 provision of such assistance on the recipient adhering to international

			 standards for women’s rights and human rights; and

			(2)ensure that

			 Afghan women-led nongovernmental organizations throughout Afghanistan with

			 demonstrated experience in delivering services to Afghan women and children

			 receive grants without ethnic, religious, or any other discrimination.

			6.Reporting

			 requirement

			(a)Reports

			 requiredNot later than 180

			 days after the date of the enactment of this Act, and every 6 months thereafter

			 for 3 years, the Secretary of State and the Administrator of the United States

			 Agency for International Development shall jointly submit a report on the

			 activities carried out under this Act to the Committee on Foreign Relations and

			 the Committee on Appropriations of the Senate and the Committee on

			 International Relations and the Committee on Appropriations of the House of

			 Representatives.

			(b)ContentEach report submitted under subsection (a)

			 shall include the amount of assistance provided under section 103(a)(7) of the

			 Afghan Freedom Support Act of 2002 (22 U.S.C. 7513(a)(7)), as amended by

			 section 4, to—

				(1)the Afghan

			 Ministry of Women’s Affairs;

				(2)the Afghan

			 Independent Human Rights Commission; and

				(3)Afghan women-led

			 nonprofit organizations.

				

